1
2
3
4
5
6
7
8                          IN THE UNITED STATES DISTRICT COURT
9                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11
12
     C.W., individually and as a successor-       2:19-cv-02225-RGK-GJS
13   in-interest to Decedent CAMERON
     WAGNER, by and through his                   [PROPOSED] JUDGMENT
14   Guardian Ad Litem Tyrone Sales,
                                                Date:           March 16, 2020
15                                   Plaintiff, Time:           9:00 a.m.
                                                Courtroom:      850
16                   v.                         Judge:          The Honorable R. Gary
                                                                Klausner
17                                                Trial Date: 4/28/2020
     DEBBIE ASUNCION, WARDEN of                   Action Filed: 3/25/2019
18   the CALIFORNIA DEPARTMENT
     OF CORRECTIONS, LOS
19   ANGELES COUNTY; and Does 1-50,
     inclusive, individually and in their
20   official capacities,
21                                 Defendants.
22
23        Defendant Asuncion filed a motion for summary judgment. (Docket Entry
24   63.) The court has considered the papers submitted in favor of and opposed to the
25   motion, has reviewed the authorities cited by the parties, has reviewed the record in
26   the case submitted and cited by the parties, and has considered the arguments of
27   both parties.
28
                                              1
1          After considering the moving and opposing papers, and all other matters
2    presented, this Court grants Defendant’s motion for summary judgment, and orders
3    entry of judgment.
4          IT IS ORDERED, ADJUDGED AND DECREED that judgment shall be
5    entered in favor of Defendant Asuncion, and against Plaintiff C.W., who shall take
6    nothing by way of this action.
7
8    Dated: March 24, 2020
9                                                       R. Gary Klausner
                                                        United States District Judge
10
11
12   SF2019102380
     91216525.docx
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
